871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Edward SHUMAKER, Plaintiff-Appellant,v.COMBINED INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 89-1160.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court indicates that on May 18, 1988, appellant filed a civil action in the District Court for the Eastern District of Michigan.  On January 17, 1989, the district court, acting sua sponte, referred the cause of action to a mediation tribunal pursuant to its own Local Rule 32.  Appellant subsequently filed a notice of appeal from that order.  As of this date, the district court has not entered a final order or judgment on the merits of appellant's cause of action.


3
This court must dismiss the appeal for lack of jurisdiction.  In particular, this court's jurisdiction extends only to final judgments or certain specified interlocutory orders of the district court.  28 U.S.C. Sec. 1291 and 1292.   Cf. In re Dalton, 733 F.2d 710, 714 (10th Cir.1984), cert. denied, 469 U.S. 1185 (1985);  Loral Corp. v. McDonnell Douglas Corp., 558 F.2d 1130, 1132 (2d Cir.1977).  An order directing the submission of a case to non-binding mediation proceedings does not fall within either of those categories.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.